Chadwick, J.
— Respondent, a dealer in fence posts, contracted with appellant, whose principal office is at Omaha, Nebraska, to furnish posts in carload lots. The posts were shipped by respondent, upon the order of appellant, to various places throughout the middle west where it had found customers. The transactions between the parties ran over a period of more than two years. Differences growing out of rejections by customers, and shortages and other like items arose between the parties, so that in April, 1915, respondent claimed there was due him from appellant a balance of $498.81.
Appellant pleads accord and satisfaction. The trial judge rejected a part of respondent’s claims and rendered judgment for $262.16. Payments were made by what are called by counsel voucher checks. These checks were upon printed forms. ' Each of them reciting: “In full settlement of account below.” Below is a ruled space for items. In this *504space is written: “As per statement No........ $.......” Each shipment was a separate transaction, and each voucher contained a different statement number and a different amount. The voucher checks also contain the following words following the signature of the payee:
“Endorsement of this voucher check constitutes acknowledgment by payee of full payment of the account specified hereon. Void if altered or erased in any way. Return to payor if not correct.”
The trial judge found that, notwithstanding the form of these voucher checks, they had been received with an understanding on the part of the payee that the differences existing between the parties were to be settled later on, and that as to some of the items the appellant itself had taken the position that the checks were not final as between the parties.
Appellant has filed a very able brief to sustain its contention, but we are unable to distinguish the case from that of Allen v. Tacoma Mill Co., 18 Wash. 216, 51 Pac. 372, and without further discussion, we rest the law of the case upon that authority.
Having in mind the authority cited, we think that the words following the signature of the payee are no more than a statement on the part of the drawer of the check of its conception of the legal effect of receiving and indorsing the voucher check. The controlling words, if any, are those printed as a part of the body of the check, to wit: “In full settlement of account below.”
As for the facts, we are not prepared to say that the findings of the trial judge are not sustained by a preponderance of the testimony.
Affirmed.
Ellis, C. J., Morris, Main, and Webster, JJ., concur.